Citation Nr: 1427037	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-45 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to a finding of total disability based on individual unemployability (TDIU), prior to April 9, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).

The Veteran served on active duty from February 1991 to February 1994 and from March 1994 to March 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In November 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.
 
In November 2012, the Board remanded the case for further development.  The remand required that the RO provide the Veteran a Statement of the Case (SOC) which addresses the issues of entitlement to an initial compensable evaluation for right-sided Bell's palsy prior to March 3, 2011, and for an initial evaluation in excess of 20 percent since March 3, 2011.  The SOC was issued in April 2014, but neither issue was perfected by a timely filed substantive appeal.  These issues are not before the Board.

In November 2012, the RO issued a rating decision granting service connection for bilateral lower extremity neuropathy, which had previously been on appeal after being denied by the RO's April 2009 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to these disabilities, those matters are not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2012, the Board remanded the service connection claim for a right ear hearing loss disability for further development.  The requested development has not been completed.  Specifically, the July 2013 VA examiner failed to address whether the April 2009 VA audio consultation note, which shows a right ear hearing loss disability, can be validated and accepted for rating purposes.  Additionally, the examiner stated that she was not competent to address whether any right ear hearing loss is caused by or aggravated by a service-connected disability, to include Bell's palsy.  Further action to ensure compliance with the remand directives is required.  

The Veteran's claim for TDIU is also remanded, as it is inextricably intertwined with his claim for service connection for a right ear hearing loss disability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination by a medical professional who specializes in diseases of the ear and who has not already examined the Veteran.  

The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner must state whether any current hearing loss of the right ear is at least as likely as not (a 50 percent or greater probability) caused or aggravated by service or a service-connected disability, to include Bell's palsy.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examiner must review the full report of the April 2009 audio consultation and opine as to whether the test results can be validated and accepted for rating purposes.  Discrepancies between that testing and later testing must be discussed.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If either of the benefits sought remands denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



